Citation Nr: 1214955	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating for service-connected posttraumatic stress disorder (PTSD) in excess of 10 percent from March 29, 2007 to June 22, 2010, and 50 percent from June 23, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The Veteran served in active military service from February 1968 to September 1969.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for PTSD and assigned a 10 percent disability rating, effective March 29, 2007 (the date of claim).

During the course of the appeal, a July 2010 rating decision increased the disability rating for the service-connected PTSD to 30 percent, effective June 23, 2010.  In a February 2012 rating decision, the disability rating was increased to 50 percent, effective June 23, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogate).


FINDINGS OF FACT

1.  The competent evidence demonstrates that from the date of claim, March 29, 2007, the Veteran's PTSD has been manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  However, there has been no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.
2.  The Veteran's service-connected PTSD does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for an initial disability rating of 70 percent, but no higher, for the service-connected PTSD have been met since March 29, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  The requirements for referral of the Veteran's initial rating claim for his service-connected PTSD to the appropriate VA authority for extraschedular consideration have not been met.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Here, however, the Veteran's claim for an increased initial rating for his service-connected PTSD is a "downstream" issue in that it arose from an initial grant of service connection for this disability.  Prior to the December 2008 rating decision, the RO issued a letter in April 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection for this disability and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted herein, in the December 2008 rating action, the RO granted service connection for PTSD and evaluated this disability as 10 percent, from March 29, 2007.  [As indicated above, in a July 2010 rating action, the RO awarded an increased rating of 30 percent, effective June 23, 2010; a February 2012 rating decision increased the disability rating to 50 percent, effective June 23, 2010.]

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured three examinations in furtherance of his claim.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

Pertinent VA examinations with respect to the PTSD claim on appeal were obtained in October 2008, June 2010, and April 2011.  See 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Analysis-Schedular Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent evaluation for his service-connected PTSD from March 29, 2007, the date of claim; a 50 percent evaluation is assigned from June 23, 2010.  As discussed below, the Board concludes that a 70 percent disability evaluation is warranted from the date of claim.  Thus, a staged rating is not warranted for the Veteran's service-connected PTSD.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent is granted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 35 to 71 as determined by various VA and private treatment providers and VA examiners dating from 2007 to 2011.  These scores are indicative of mild to severe impairment.  According to the DSM-IV, which VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 31 to 40 signifies some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 10 percent for his service-connected PTSD prior to June 23, 2010 and in excess of 50 percent from June 23, 2010.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 70 percent disability rating is warranted under the schedular criteria for the entire period under consideration.

As was described above, under 38 C.F.R. § 4.130, DC 9411 (2011), in order to warrant a 70 percent disability rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Here, VA treatment records dated June 2007 documented a diagnosis of PTSD and further noted that the Veteran's family reported "concern regarding his anger."  The Veteran admitted to being "verbally abusive towards others at times" and stated that he does experience road rage.  The Veteran endorsed poor sleep, [and] intrusive memories of Vietnam.  He stated that he has nightmares two to three times per week.  He indicated that he experiences emotional distress and numbness as well as hypervigilance and exaggerated startle response.  It was further noted that he maintains a very good relationship with his family.  The treatment provider additionally stated that the Veteran "[m]aintains full-time high level work with no obvious work performance issues."  Although, the Veteran admitted to diminished concentration including dozing off on the job at times.  His PTSD symptoms were described as being mild to moderate.  A GAF score of 70 was assigned.

The Veteran was initially afforded a VA examination in October 2008.  His reported symptoms included sleep impairment, flashbacks, recurrent intrusive thoughts, and anxiety.  He indicated that he avoids memories of his stressors, although the examiner noted that "he tolerates them when necessary."  The examiner noted that there is "some focal amnesia pertaining to some aspects of Vietnam and [the Veteran] clearly is avoidant of emotional content related to his experience."  The Veteran indicated that he "is careful in crowds but he does not indicate that he is restricted from attending events where there are crowds."  The Veteran indicated that he is worried about losing relationships although he does have a good relationship with his wife and two daughters.  The Veteran endorsed feelings of irritability including episodes of road rage.  He admitted that he "flips [people] off and it sometimes escalates from there."  He did state, however, that "he is much more likely to talk out issues now and he believes his irritability is more under his control."  The Veteran reported that he does have a "spotty memory" but the examiner did not document any short or long term memory loss aside from the focal amnesia described above.  The Veteran endorsed a heightened startle response and flashbacks.  The VA examiner noted that the Veteran's PTSD symptoms do "not seem to have restricted his performance on the job or in conventional social roles in any significant way.  His symptoms keep him somewhat uncomfortable, but do not disorder his function in anything other than minor degrees."  Additionally, the examiner noted that the Veteran "makes it quite clear that his work life has been satisfactory and largely quite efficient."  The VA examiner assigned a GAF of 71.

VA treatment records dated February 2009 documented the Veteran's complaint of nightmares "almost every night."  The Veteran endorsed an exaggerated startle response and further reported that "[h]e recently came out of his chair at work and landed on the floor."  The treatment provider noted that the Veteran "is not interested [in] many activities, has a restricted range of affect, and difficulty concentrating.  He often feels he does not fit in, which leads him to leave and isolates himself."  The Veteran reported that, "[i]f he goes out at all when not on duty, it is to church."  The treatment provider further stated that the Veteran's "temper is a problem, the most recent incident several days ago [involved] a confrontation at work" in which a fight was only avoided because the boss intervened.  It was additionally noted that the Veteran "has a history of conflicts in most social areas."  The treatment provider stated that the Veteran's psychological symptoms "cause significant difficulties with employment."  A GAF score of 38 was assigned at that time.

VA treatment records dated April 2010 documented the Veteran's report that he was doing well at work.  He indicated that he is able to catch himself "before I go off the deep end."  He stated that his mother-in-law has moved in with he and his wife and one of his daughters filed for bankruptcy and moved in with them also.  The Veteran stated that he continues to take his medication regularly.  A GAF score of 65 was noted.

The Veteran was provided a second VA examination in June 2010 at which time he identified lack of sleep, memory problems, and anger and road rage as his primary complaints.  The Veteran described passing other motorists at 100 miles per hour (mph) as an example of his road rage.  He also struck and cracked his windshield while driving due to his anger.  The VA examiner noted that the Veteran was unshaven for the examination and the Veteran cited this as an example of his difficulty concentrating.  The Veteran stated that his difficulty concentrating affects his short-term memory, causing him to be forgetful.  The examiner noted that the Veteran's "affect was euthymic and he smiled frequently throughout the examination, this affect was punctuated by periods of tearfulness (when discussing experiences in Vietnam)."  The examiner described the Veteran's speech as normal in rate and volume and further indicated that his thought processes were logical and goal-directed.  The Veteran denied any suicidal or homicidal ideation; and no psychotic symptoms were noted.  The Veteran reported ongoing intrusive memories of Vietnam, occurring at least twice per day.  He also described sleep impairment including nightmares occurring nightly.  He and his wife no longer sleep in the same bed as a result of his tossing and turning.  The Veteran also endorsed flashbacks an average of two per month.

The June 2010 VA examiner noted that the Veteran exhibited "general efforts at avoidance [of his PTSD symptomatology] by working and actively staying busy."  The Veteran did endorse a decreased interest in activities he used to enjoy including hunting and fishing.  The Veteran also stated that he worries about controlling his anger, which he feels affects his social functioning.  The examiner noted that the Veteran avoids crowds because he is afraid he would "go off."  Additionally, the Veteran described his moods as "a roller coaster," which he attributed to difficulty managing his PTSD symptoms.  With regard to social functioning, the Veteran indicated that his marriage to his wife of 40 years is deteriorating and stated that he has begun to yell at his spouse and must leave before he becomes violent.  The Veteran stated that he has a good relationship with his adult daughters but his grandchildren are getting on his nerves "more than ever" and catches himself yelling at them.  The Veteran reported that he has one to two friends outside of his family.  "Aside from spending time with his family, his only other routine social activity is attending church weekly."  With regard to occupational functioning, the Veteran stated that he missed work or left early six times in the past year due to his psychological symptomatology.  He further stated that he has been moved to another project twice in the past year because of conflicts at work.  The Veteran reported increased anxiety at work.  The June 2010 VA examiner thus concluded that the Veteran's PTSD symptoms have a "moderate impact on his social and occupational functioning."  He assigned a GAF score of 58.

The Veteran submitted a September 2010 psychiatric evaluation from Dr. J.L.L. in support of his claim.  Dr. J.L.L. noted that the Veteran "is sad all the time, he does not expect things to work out for himself . . . he gets very little pleasure from the things he used to enjoy, he feels quite guilty most of the time . . . he has thoughts of killing himself, but would not carry them out."  He further stated that the Veteran "cries over every little thing, he is so restless or agitated that it is hard to stay still, he has lost most of his interest in other people or things, he has trouble making any decision, he feels more worthless as compared to other people, [and] he does not have enough energy to do anything."  The Veteran also endorsed sleep impairment, irritability, difficulty concentrating, and fatigue.  Dr. J.L.L. also indicated that the Veteran has symptoms such as "binging/purging . . . compulsive behavior, mood swings, thoughts to harm others, alteration in appetite, memory difficulty, impulsivity, disorganization, panic attacks, altered judgment, hopelessness, self-mutilating, hallucinations, obsessive thoughts, flashbacks, and anger outbursts.  Dr. J.L.L. additionally reported that the Veteran's "main symptom is he has noticed how significantly his work deterioration is and that he deals with numbers information and this has been difficult to keep at a high level."  Dr. J.L.L. assigned a GAF score of 35.

A VA treatment record dated October 2010 documented the Veteran's continuing difficulties with his temper.  The treatment provider noted that "[h]e lives an argument away from a physical altercation at work every day.  He is currently employed but it takes all his energy to hold his temper at work, and eventually it might get loose."  The Veteran's mother-in-law moved in recently and there is constant friction between the Veteran, his wife, and his mother-in-law.  The Veteran stated that he stays in his room most of the time.  The Veteran also complained of trouble concentrating at work, nightmares, and an exaggerated startle response, as well as intrusive thoughts which "become flashbacks."  A GAF score of 38 was assigned.

The Veteran was afforded a third VA examination in April 2011.  The VA examiner noted the Veteran's continued problems with intrusive memories, recurrent nightmares, and occasional flashbacks.  The Veteran reported that "he has lost interest in pleasurable activities and is most comfortable when left alone."  He also reported some emotional numbing and exhibited restricted range of affect.  The Veteran "described a heightened state of arousal and an exaggerated startle response."  He also endorsed sleep difficulties, concentration problems, and feelings of irritability that lead to aggressive outbursts."  The Veteran reported that there are "days when he lays in the fetal position and cannot get out of bed.  These days occur once to twice a month."  He denied any active suicidal or homicidal ideation; "however, the thoughts cross his mind on occasion and he deals with them by isolating himself and 'dealing with it' until [it] passes."  He denied intent or plan.  The Veteran stated that he and his wife "can often be watching the same show in separate rooms because it is easier for him to isolate himself and not have to engage in conversation."  The Veteran endorsed panic attacks, hypervigilance, anxiety, and depression.  The Veteran described one incident of pulling a knife from his pocket when he was afraid of a confrontation with a stranger.  The Veteran stated that "this incident is a classic example of the way his potential for outbursts can get him into trouble."  With regard to impulse control, the VA examiner noted that the Veteran described several incidents of road rage, conflicts with a previous supervisor, and potential run-ins with strangers; however, "he also reported that, for the most part, he is generally able to control his impulses, despite his urges and unless otherwise provoked."  The Veteran also described some obsessive behaviors with regard to handwashing and lock checking in his home.

With regard to occupational functioning, the April 2011 VA examiner indicated that the Veteran "described significantly compromised functioning at work secondary to his PTSD symptoms.  He noted that his sleep problems significantly interfere with his functioning due to difficulty concentrating, problems sustaining attention, problems multitasking, increased confusion, and increased distractibility."  The Veteran stated that he very rarely misses work.  He described difficulty getting along with peers and supervisors at work and cited a specific verbal altercation in 2009 during which he threatened to physically harm his supervisor.  The Veteran had to move departments at work as a result.  With regard to social functioning, the Veteran stated that he has a "kind and loving family;" however, he has a hard time interacting with them, particularly during large social gatherings.  He stated the he and his wife have a good relationship.  The Veteran reported "argumentativeness with his daughters" and stated that his attempt to control their lives has caused problems in his relationships with them.  A GAF score of 50 was assigned which the VA examiner described as "reflective of severe PTSD symptoms with moderate to severe functional impairments in multiple areas."

The April 2011 VA examiner also addressed the wide range of GAF scores assigned to the Veteran's PTSD symptomology during the course of the appeal.  In this regard, he opined, "[g]iven the subjective nature of mental health, a range of medical opinions is, to some extent expected.  Given the wide discrepancies between these GAF scores, it is this examiner's inclination to endorse a GAF score of 50, which provides a compromise between the extreme scores and seems to be most reflective of [the Veteran's] current level of functioning."  As to his overall level of functioning, the VA examiner provided an overview of the Veteran's psychological symptomatology and stated that the Veteran "described being able to make a good first impression and working hard to present himself as put together, which likely influenced the initial impressions of his functioning.  Upon first [glance], [the Veteran] does give the impression of relatively stable functioning and comparatively, he has been able to sustain employment, maintain a relationship, and engage in activities."  The examiner continued, "[h]owever, below the surface, there is a compromised quality of functioning secondary to the PTSD and, as Dr. J.L.L. stated, cause him to 'suffer in silence.'  This examiner feels that a GAF score of 50 appropriately summarizes the preexisting examinations and will hopefully provide the most accurate assessment of his current level of functioning.  That being severe PTSD symptoms with moderate to severe functional impairments."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria contained in DC 9411 for the assignment of a 70 percent disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating).

With regard to the Veteran's PTSD, the Board concludes that an increased rating of 70 percent, but no higher, is warranted.  Initially, and in this regard, the Board acknowledges that the GAF scores assigned to this disability throughout the appeal period have reflected various levels of impairment-from mild to severe.  However, it is the symptoms specifically noted at the multiple treatment sessions and examinations conducted during this appeal that are of the utmost significance.  

And, in this regard, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD support the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been consistently endorsed by the Veteran's treatment providers, three VA examiners, and the Veteran.  The Board recognizes that a staged rating was previously assigned by the RO.  However, the Board has thoroughly reviewed the record and finds that the medical evidence including VA treatment records, VA examinations, a private psychological evaluation, and lay statements shows that the Veteran's PTSD symptoms have been relatively consistent since the date of claim and are of such severity as to warrant a 70 percent evaluation throughout the entire appeal period.

Indeed, of particular significance to the Board in this matter is the medical evidence documenting the Veteran's problems with anger including road rage, pulling a knife on a stranger, threatening to physically harm his supervisor, and ongoing conflicts with family members and coworkers.  Additionally, the Veteran's competent lay assertions as to his serious depressive symptoms including loss of interest in activities, absence of hobbies, and social isolation are well-documented in the VA treatment records and the VA examination reports.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 70 percent, but no higher, is warranted based on the Veteran's manifested PTSD symptomatology.  See 38 C.F.R. § 4.3 (2011).
The Board considered the assignment of a rating in excess of 70 percent.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated).  However, total occupational and social impairment as a result of the Veteran's service-connected PTSD have not been shown.  The evidence has not shown total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  It is undisputed that the Veteran has endorsed symptoms of homicidal ideation and has a history of confrontations with coworkers, supervisors, and strangers.  Crucially, the evidence of record does not support a finding that such symptomatology rose to the level of persistent danger of hurting self or others as is contemplated for the assignment of a 100 percent disability rating.  The Board also observes that, in September 2010, Dr. J.L.L. indicated the Veteran exhibited self-mutilation and experienced hallucinations.  However, no such symptomatology has been documented in the Veteran's treatment records, the three VA examination reports, or in the statements submitted by the Veteran.  Thus, the Board finds that such symptomatology has not been demonstrated by the evidence.

Further, the evidence of record does not show that his PTSD has caused total social and occupational impairment.  Although occupational difficulties have been repeatedly noted, the evidence shows that the Veteran has maintained employment throughout the appeal period.  Additionally, despite the noted social problems including family conflicts, total social impairment has not been shown by the medical evidence, nor endorsed by the Veteran.  Total occupational and social impairment has not therefore been demonstrated by the record, nor has the Veteran contended as much.  Thus, in this case, the symptoms shown in the VA treatment records and VA examinations do not equate to the symptoms contemplated for a 100 percent rating.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has shown that the Veteran's PTSD warrants a 70 percent evaluation, but no higher, from the date of claim.

III.  Additional Considerations

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's PTSD has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

In this regard, the Board notes that it is undisputed that the psychiatric disorder has had some impact on the Veteran's occupational functioning, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence as to his psychiatric symptomatology, and made assertions of entitlement to a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected PTSD.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  No further discussion of a TDIU is necessary.


ORDER

An initial disability rating of 70 percent, but no higher, for the service-connected PTSD is granted from March 29, 2007, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


